DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-6 and 11 in the reply filed on 24 June 2022 is acknowledged.  Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 24 June 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 11 March 2021, have been considered.

Drawings
The drawings received on 11 March 2021 are accepted.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 6,062,390).
With respect to claim 1, Nakamura discloses a maintenance jig comprising: 
a protector (Fig. 3B, element 6) configured to be attached to a head (Fig. 2, element 18; Column 4, line 66 – Column 5, line 3) that has a nozzle surface (Fig. 1, element 23) including a nozzle row (Fig. 1, array of element 24) to discharge liquid (Column 4, lines 36-47) or a head holder that holds the head, the protector being configured to protect  (Column 3, lines 31-38) the nozzle row; and 
an opening (Fig. 3B below) adjacent to the protector in a lateral direction (Fig. 3B below) of the nozzle row intersecting a longitudinal direction (Fig. 3B below) of the nozzle row, 
a distance (Fig. 4, i.e. portion of element 6B in the longitudinal direction) between an end of the protector in the longitudinal direction of the nozzle row and the nozzle surface being larger than a distance (Fig. 3 below) between a portion of the protector other than the end of the protector in the longitudinal direction and the nozzle surface when the maintenance jig is attached to the head (Fig. 3 below) or the head holder.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (lateral direction)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (openings)][AltContent: arrow][AltContent: arrow][AltContent: textbox (distance)][AltContent: arrow][AltContent: textbox (longitudinal direction)]
    PNG
    media_image1.png
    248
    459
    media_image1.png
    Greyscale


The examiner notes to applicant that the limitation “an opening” is broad in scope and would have been obvious to one of ordinary skill in the art in view of Nakamura as applied above.
With respect to claim 2, Nakamura discloses a gap (Fig. 4, i.e. height of element 6B) is between the protector (Fig. 4, element 6) and the nozzle surface (Fig. 1, element 23) of the head (Fig. 1, element 18)  when the maintenance jig (Fig. 3B, element 1) is attached to the head (Column 4, line 66 – Column 5, line 3) or the head holder.
With respect to claim 3, Nakamura discloses the opening (Fig. 3B above) is configured to face an end of the nozzle surface (Fig. 1, element 23)  in a lateral direction (Fig. 3B above) of the head (Fig. 1, element 18) intersecting a longitudinal direction (Fig. 3B above) of the head.
With respect to claim 4, Nakamura discloses the maintenance jig (Fig. 3B, element 1) includes a wall (Fig. 3A, element 3) on a side of the protector (Fig. 3A, element 1) in at least one of a longitudinal direction (Fig. 3B above) and a lateral direction (Fig. 3B above) intersecting the lateral direction of the head (Fig. 1, element 18).
With respect to claim 5, Nakamura discloses another protector (Fig. 3B, array of element 6) configured to be attached to another head (Fig. 1, i.e. C, M, Y, or K) or another head holder, said another protector being configured to protect  (Column 3, lines 31-38) a nozzle row of said another head and another opening (Fig. 3B above, array of openings) between the protector and said another protector.
With respect to claim 6, Nakamura discloses the end (Fig. 4, i.e. portion of element 6 outside element 6B) of the protector (Fig. 3B, element 6) in the longitudinal direction (Fig. 3B above) of the nozzle row is configured to face no nozzle (Fig. 1, element 24) of the nozzle row (Fig. 1, array of element 24) when the maintenance jig (Fig. 3B, element 1) is attached to the head (Fig. 1, element 18) or the head holder.
With respect to claim 11, Nakamura discloses a head cleaning method (Column 4, line 53 – Column 5, line 10) comprising attaching the maintenance jig (Fig. 3B, element 1) to a head (Fig. 1, element 18) or a head holder configured to hold the head, and cleaning a nozzle surface (Fig. 1, element 23) of the head through the opening.
The examiner notes to applicant that the limitations concerning how the maintenance jig is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure disclosed by Nakamura.  Furthermore, the structure of Nakamura is capable of being operated as claimed.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        07/06/2022